DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over BABA I JP2006304462A in a view of OH et al. US Pub. No. 2017/0070113 A1.

Regarding claim 1, BABA discloses
A magnet temperature estimating device (See Fig. 1, item 17) for a motor (Item 4) provided with a rotor having magnets (Item 12) and configured to output a rotational motive force, and a stator (Item 9) having a plurality of coils (Item 15) opposing the rotor (Positioning opposite to the rotor) with a gap therebetween, the device comprising: a sensor (Item 16) configured to detect an induced voltage induced by rotation of the rotor; and a controller (Item 5) configured to control the motor by supplying power to the plurality of coils in response to an input of a detection signal from the sensor, and wherein the controller estimates a temperature of one of the magnets based on the induced voltage detected when the one magnet opposes any one of the plurality of coils, according to the rotation of the rotor. (Item 17 estimates or detects the temperature instead of using the temperature sensor as mentioned below)

    PNG
    media_image1.png
    133
    1034
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    122
    1030
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    195
    1087
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    595
    1025
    media_image4.png
    Greyscale


BABA does not disclose but OH discloses wherein apertures (Fig. 3, item 350) adjacent to each magnet (Item 400) in a rotation direction of the rotor are formed in the rotor (See para 0025 and 0138. Also See Fig. 3)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use apertures in the rotor as disclosed by OH in BABA’s teachings to use the magnetic flux from magnets more efficiently. (See OH’s abstract section)

Regarding claim 11, a combination of BABA and OH discloses wherein for each aperture, the aperture extends in the rotation direction, and a dimension of the aperture in a radial direction of the rotor decreases along the rotation direction away from the adjacent magnet. (See OH’s para 0142)

Regarding claim 12, BABA discloses, wherein the sensor is comprised of a search coil superimposed on one of the plurality of coils (See Fig. 3), the search coil being connected to a circuit independent of an inverter (Item 3) configured to drive the motor, and wherein the controller estimates the temperature of the one magnet based on the induced voltage induced in the search coil.

    PNG
    media_image5.png
    116
    975
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    566
    975
    media_image6.png
    Greyscale




Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BABA I JP2006304462A in a view of OH et al. US Pub. No. 2017/0070113 A1 and further in a view of URUSHIHARA et al. US Pub. No. 2015/0372624 A1.

Regarding claim 13, a combination of BABA and OH does not disclose but URUSHIHARA discloses, wherein the controller (See Fig. 1, item 12) determines a temperature state of the one magnet based on the estimation result of the temperature of the one magnet, and wherein the controller regulates the output (Speed) of the motor (Item 3) when the controller determines that the temperature state is abnormal. (See para 0079-0082)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the controller to regulate the output based on abnormal condition of the magnet as taught by URUSHIHARA in BABA’s teachings to limit the speed of the motor while controlling the actual rotational speed as mentioned in URUSHIHARA’s para 0041.

Regarding claim 14, a combination of BABA, OH, and URUSHIHARA discloses 
A hybrid vehicle (See Fig. 1, item 2), comprising: the motor magnet temperature estimating device of claim 1 (See claim 1 rejection for detail); the motor; and an engine (Item 4) configured to collaborate with the motor (See Fig. 1 for coupling. Also see para 0024).

Allowable Subject Matter
Claims 2-10 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 discloses detail about acquiring the induced voltage and claim 10 discloses a relationship to be satisfied.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IMANISHI et al. (US Pub. No. 2015/0303860 A1) discloses a coil temperature sensor to detect the temperature of the magnet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846